DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 206524745 U).
As to claim 1, Chen shows (FIG. 1-4 and 6) A vibrating motor (para[0024]), comprising: 

a stator 3 received in the receiving cavity; 
a vibrator 2 received in the receiving cavity; and 
a flexible assembly 4 received in the receiving cavity; the flexible assembly 4 being configured for elastically supporting the vibrator 2; 
the housing 11,12 comprising (FIG. 3): 

    PNG
    media_image1.png
    703
    1412
    media_image1.png
    Greyscale

a top wall 12; 
a bottom wall 112 facing the top wall; and 
a side wall 114 connecting the top wall 12 and the bottom wall 112; 
the stator 3 comprising: 
an iron core 321 (soft magnet 32 is made of iron-silicon alloy para[0043]:5-9); 
a coil 31 sleeved on the iron core 321 (solenoid 31 para[0040]:1-2); and 
pole shoes 322,323 positioned at two ends of the iron core 321; 

As to claim 2/1, Chen further shows the avoiding portion 3221,3231 penetrates through the pole shoe 322,323 (each respectively FIG. 3,4) .
As to claim 3/1, Chen further shows the coil 31 abuts against the inner surface of the pole shoe 322,323.
As to claim 4/1, Chen further shows the iron core 321 comprises a central portion and a protruding portion protruded from the central portion and towards the pole shoe 322,323, and the protruding portion is inserted in the avoiding portion 3221,3231 (the protruding portions are inside the pole shoes 322,323, the central portion is between them FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206524745 U).
As to claim 7/1, Chen was discussed above with respect to claim 1 and Chen further shows (FIG. 2, 6) the vibrator 2 comprises a magnetic body 21 located at two ends and/or two sides of the stator 3, the magnetic body 21 defines a receiving space (cavity para[0041]), and the stator 3 is received in the receiving space and spaced from the magnetic body 21; the magnetic body 21 comprises a magnetically conductive member 211,212,213,214 and a pole core 217a,218a located at a side of the magnetically conductive member 211,212,213,214 away from the stator 3.
Chen does not show the magnetically conductive member 211,212,213,214 is a magnetic steel.
Chen describes the magnetically conductive member is a magnetic steel (para[0005]:1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetically conductive member 211,212,213,214 of Chen to have the magnetically conductive member 211,212,213,214 is a magnetic steel as taught by Chen, for the advantageous benefit of supporting a magnetic field with which the coil interacts to provide a driving force to drive the vibrator to reciprocate as taught by Chen (para[0005]).
As to claim 8/7/1, Chen was discussed above with respect to claim 7 and Chen further shows (FIG. 2) the vibrator 2 further comprises a weight 22, the weight 22 comprises an upper surface corresponding to the top wall 12, a lower surface corresponding to the bottom wall 112 (the mass or weight 22 has a rectangular shape corresponding to the housing 11,12), and a through hole 222 extending through the upper surface and the lower surface; the magnetic body 21 is positioned in the through hole 222, and the pole core 217a,218a attaches the inner surface of the through hole 222 (receiving space 222 in the mass 22 para[0042]:1-7, it is implied that the magnetic body 21 attaches to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206524745 U) in view of Heidrich (US 2002/0149282).
As to claim 5/4/1, Chen was discussed above with respect to claim 4 except for the central portion abuts against the pole shoe.
Heidrich shows (FIG. 1):

    PNG
    media_image2.png
    482
    336
    media_image2.png
    Greyscale

the central portion 7 abuts against the pole shoe 15 (para[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the iron core 321 of Chen to have the central portion abuts against the pole shoe 322,323 as taught by Heidrich, for the advantageous benefit of producing a press fit between the pole shoe 322,323 and the iron core 321 as taught by Heidrich (para[0020]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206524745 U) in view of Jang et al. (US 2011/0037335, hereinafter Jang).
As to claim 6/1, Chen was discussed above with respect to claim 1 except for wherein the pole shoe comprises a main portion and a positioning post protruded from the main portion towards the bottom wall or the top wall, and the bottom wall or the top wall is defined with a fixing hole matching with the positioning post; or the pole shoe comprises a main portion and positioning posts protruded from the main portion towards the bottom wall and the top wall respectively, and the bottom wall and the top wall are respectively defined with a fixing hole matching with the positioning posts.
Jang shows (FIG. 4):

    PNG
    media_image3.png
    453
    473
    media_image3.png
    Greyscale

the pole shoe 13 comprises a main portion 13m and a positioning post 13b protruded from the main portion 13m towards the bottom wall 11 or the top wall, and the bottom wall 11 or the top wall is defined with a fixing hole 110 matching with the positioning post 13b (para[0063]:1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Chen to have the pole shoe 322,323 comprises a main portion and a positioning post 13b protruded from the main portion towards the bottom wall 12 or the top wall 11, and the bottom wall 12 or the top wall 11 is defined with a fixing hole 110 matching with .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the subject matter of claim 9 is the inclusion of the limitation “the weight further defines a recessed portion recessed from the upper surface and/or the lower surface of the weight, the vibrator further comprises a hollowed plate received in the recessed portion, the magnetic body abuts against the hollowed plate, the inner edge of the hollowed plate surrounds the stator, and the distance between the stator and the inner edge of the hollowed plate is no less than the maximum amplitude of the vibrator” which is not found in the prior art references in combination with the other elements recited in claims 1, 7 and 8.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832